Grant, J.
(after stating the facts). If Mr. and Mrs.. McIntyre had lived to the age of expectancy as shown by the life tables, the defendant would have paid all that the mortgage was worth. There is, therefore, no ground for saying that there was not an ample consideration for the transfer of the mortgage. The claim of complainants is that Mr. McIntyre was incompetent, at the time, to transact business, to understand and comprehend his acts, and. to make the assignment of the mortgage. The question, therefore, becomes one purely of fact. We are satisfied that the court below reached the correct conclusion.
The decree is affirmed, with costs.
Hooker, Moore, and Long, JJ., concurred. Montgomery, O. J., did not sit.